       Case 2:16-cv-02674-DMC Document 56 Filed 05/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARC ANTHONY DONIAS,                              No. 2:16-CV-2674-DMC-P
12                      Petitioner,
13           v.                                         ORDER
14    RAYTHEL FISHER,
15                      Respondent.
16

17                 Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is petitioner’s motion,

19   ECF No. 55, for the appointment of counsel, discovery, and a stay of proceedings.

20                 This case has been ready for a decision on the merits since approximately

21   November 26, 2019. The operative third amended petition was filed on July 31, 2017. See ECF

22   No. 17. Respondent filed an answer to the third amended petition on July 8, 2019. See ECF No.

23   46. On August 22, 2019, October 3, 2019, the Court granted petitioner extensions of time to file a

24   traverse. See ECF Nos. 49 and 51. On December 9, 2019, the Court denied petitioner a third

25   extension of time for lack of good cause shown. See ECF No. 54. Petitioner now, over five

26   months later, brings the currently pending motion seeking counsel, an order for discovery, and a

27   stay of proceedings.

28   ///
                                                       1
       Case 2:16-cv-02674-DMC Document 56 Filed 05/29/20 Page 2 of 2

 1                  Because petitioner’s current motion has been filed after the time to file a traverse

 2   has expired, and because this case is ready for a decision on the merits, petitioner’s motion will be

 3   denied as unnecessary and untimely. The merits of petitioner’s third amended petition are

 4   addressed by separate memorandum opinion and order.

 5                  IT IS SO ORDERED.

 6

 7   Dated: May 28, 2020

 8
                                                           ____________________________
 9                                                         DENNIS M. COTA
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
